DETAILED ACTION

1.	This action is responsive to the communications filed on 03/01/2021.
2.	Claims 1-3, 6-10, 13-17, 20-23, are pending in this application.
3.	Claims 1, 6, 8, 15, 20, 22, have been amended.
4.	Claims 4, 5, 11, 12, 18, 19, have been previously cancelled.

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 

Information Disclosure Statement

	The information disclosure statements (IDS) submitted on 03/15/2021 and 10/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-3, 6-10, 13-17, 20-23 have been considered but are moot because of the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3, 6, 8-10, 14-17, 20-23, are rejected under 35 U.S.C. 103 as being unpatentable over Silberstein et al. (US 2019/0140996) in view of Herscovici et al. (US 2014/0257903) and Ledet (US 10,805,409).
	Regarding claim 1, Silberstein disclosed:
	A data processing system comprising: a processor (Paragraph 26, processor); and 
a memory in communication with the processor, the memory storing executable instructions that, when executed by the processor, cause the data processing system to perform functions of (Paragraph 26, memory…accessed by a processor): 
receiving, via a communication network (Figure 1, wireless network 110), a message sent from a sender to a recipient (Figure 4, 410, Paragraph 118), the message being received via a user interface (Paragraph 39, user interfaces) of a communication application operating at a sender device or a communication service accessible to the sender (Paragraph 39, platforms and services)(Paragraph 39, user interfaces for monitoring, tracking, and controlling messages. Paragraph 100, user begins drafting a message to a recipient…addressed to the recipient. Paragraph 118, sent to the recipient for delivery in the inbox of the recipient); 
determining that message includes a question (Paragraph 113, message analysis of the text of a message via natural language processing (NLP) indicates that the message comprised a question to the recipient); 
responsive to determining that the message includes a question, determining if whether a response to the question has been received from the recipient within a predetermined time (Paragraphs 119-120, after sending the message, sender’s mailbox is continuously monitored for a response to the RSVP message…such monitoring involves determining if a response has been received, and if not, whether this represents a situation where a reply should have been received by then (i.e., predetermined time)); 
after determining that the response has not been received within the predetermined time, examining at least one of: a presence status indicator associated with the sender provided by the communication application, an activity indicator (Paragraph 120, activity detected), a calendar, an out of office indicator, and a to do list (Paragraph 120, upon a determination that a reply is to have been received already but has not (e.g., via a comparison between the current monitored time and the target date satisfying a threshold time thereby indicating a response should have been received)…for example, if a reply was to be received yesterday, but it has not been received, and no activity is detected in the sender’s mailbox from the recipient in relation to the sent RSVP message, then step 414 is executed); and 
(Paragraphs 121-122, generating (i.e., displaying) a follow up message (i.e., notification) based on a user (i.e., sender) selection. Follow up messages including “just following up from my message dated --___. Please let me know”). 
While Silberstein disclosed displaying a notification (Paragraphs 121-122), Silberstein did not explicitly disclose after determining that the response has not been received within the predetermined time, determining an availability of the sender and recipient, wherein the availability of the sender is determined by examining at least one of a presence status indicator associated with the sender provided by the communication application, an activity indicator, a calendar, an out of office indicator, and a to do list; in response to determining that the sender and recipient are both available simultaneously, causing a notification to be displayed via a user interface of the sender device.
However, in an analogous art, Herscovici disclosed after determining that the response has not been received within the predetermined time, determining an availability of the sender and recipient (Paragraph 57, if the time period for responding to an appointment has expired (i.e., not been received within the predetermined time)…a new appointment needs to be set up. The scheduling module repeats the steps given to search, schedule, and confirm a new appointment.), wherein the availability of the sender is determined by examining at least one of a presence status indicator associated with the sender provided by the communication application, an activity indicator, a calendar (Paragraph 28, if a third party is involved, the schedule for that third party will need to be checked and coordinated with the user’s schedule (i.e., availability of sender/recipient). The scheduling module will communicate with the third party’s schedule to determine if a suitable opening is available. If a suitable opening is found, this is coordinated with the user’s calendar to determine if the same opening is available for the user’s calendar), an out of office indicator, and a to do list;  
in response to determining that both the sender and recipient are available simultaneously, causing the sender device to display a notification including a reminder about the question in the message sent to the recipient (Paragraph 28, the scheduling module will communicate with the third party’s schedule to determine if a suitable opening is available. If a suitable opening is found, this is coordinated with the user’s calendar to determine if the same opening (i.e., available simultaneously) is available for the user’s calendar. Paragraph 34, the proposed appointment can be directly recorded into the user’s calendar and/or it can be sent as an invite for confirmation by the user (i.e., notification)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Silberstein with Herscovici because the references involve sending notifications to users about unanswered messages, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the availability of the sender and recipient of Herscovici with the teachings of Silberstein in order to automate the scheduling process (Herscovici, Paragraph 4).
(see above), Silberstein and Herscovici did not explicitly disclose determining that both the sender and recipient are currently available simultaneously.
	However, in an analogous art, Ledet disclosed determining that both the sender and recipient are currently available simultaneously, causing the sender device to display a notification (Column 7, Line 50 – Column 8, Line 37, Figure 3, a user, Sam (i.e., sender), is walking through the office. An application on Sam’s device determines that Sam has a meeting with Tom (i.e., recipient) at 1PM. The application interfaces with a calendar application on the device of the user. The application determines that both Sam and Tom are not using their client devices or are not on an active call (i.e., currently available simultaneously). Further, the application can check the users Internet activity to determine if the user is able to meet for an impromptu meeting. A notification is sent to the client device that informs Sam that Tom is nearby and available for discussing an item from the 1PM meeting early).
	One of ordinary skill in the art would have been motivated to combine the teachings of Silberstein and Herscovici with Ledet because the references involve sending notifications to users based on calendar information, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the both sender and recipient currently available simultaneously of Ledet with the teachings of Silberstein and (Ledet, Column 7, Lines 15-17).
	Regarding claims 8, 15, the claims are substantially similar to claim 1. Claim 15 recites a non-transitory computer readable medium. Silberstein disclosed a non-transitory computer readable medium (Paragraph 10). Therefore, the claims are rejected under the same rationale. 
	Regarding claims 2, 9, 16, the limitations of claims 1, 8, 15, have been addressed. Silberstein, Herscovici, and Ledet disclosed:
	wherein for determining that the message includes the question, the executable instructions, when executed by the processor, further cause the processor to control the data processing system to perform a function of analyzing contents of the message via a text analysis algorithm (Silberstein, Paragraph 113, message analysis of the text of a message via NLP (i.e., text analysis algorithm) indicates that the message comprised a question to the recipient).
	Regarding claims 3, 17, the limitations of claims 1, 15, have been addressed. Silberstein, Herscovici, and Ledet disclosed:
	wherein for determining whether a response to the question has been received from the recipient within the predetermined time, the executable instructions, when executed by the processor, further cause the processor to control the data processing system to perform functions of: monitoring exchange of one or more messages between the sender and the recipient and determining, based on the exchange, whether a recipient-initiated message is sent from the recipient to the sender within the predetermined time (Silberstein, Paragraphs 119-120, after sending the message, sender’s mailbox is continuously monitored for a response to the RSVP message…such monitoring involves determining if a response has been received, and if not, whether this represents a situation where a reply should have been received by then (i.e., predetermined time)).
Regarding claims 6, 20, the limitations of claims 1, 15, have been addressed. Silberstein, Herscovici, and Ledet disclosed:
	wherein the executable instructions, when executed by the processor, further cause the data processing system to perform functions of causing, in response to determining that the sender and recipient are both available simultaneously, a recipient device associated with the recipient to display another notification related to the question in the message sent to the recipient (Silberstein, Paragraphs 121-122, the follow up message can comprise similar content to the original message along with a notification that the original message has an outstanding reply (i.e., notification associated with the question). The generated follow up message is delivered to the recipient. Herscovici, Paragraph 61, the scheduling module can extract multiple openings in the various calendars involved and communicate all the openings common to all calendars to the various parties).
	For motivation, please refer to claim 1.
	Regarding claim 10, the limitations of claim 8 have been addressed. Silberstein, Herscovici, and Ledet disclosed:
	wherein determining whether a response to the question has been received from the recipient within the predetermined time comprises: monitoring exchange of one or more messages between the sender and the recipient; and to determining based on the (Silberstein, Paragraphs 119-120, after sending the message, sender’s mailbox is continuously monitored for a response to the RSVP message…such monitoring involves determining if a response has been received, and if not, whether this represents a situation where a reply should have been received by then (i.e., predetermined time)); and
	Regarding claim 14, the limitations of claim 8 have been addressed. Silberstein, Herscovici, and Ledet disclosed:
	wherein the message comprises at least one of an instant message, a voice message, a video message and an email message (Silberstein, Paragraph 62, SMS, email, instant messenger).
	Regarding claim 21, the limitations of claim 1 have been addressed. Silberstein, Herscovici, and Ledet disclosed:
	wherein the message comprises at least one of an instant message, a voice message, a video message, and an email message (Silberstein, Paragraph 62, SMS, email, instant messenger).
	Regarding claim 22, the limitations of claim 8 have been addressed. Silberstein, Herscovici, and Ledet disclosed:
	further comprising, causing, in response to determining that the sender and recipient are both available simultaneously, a recipient device associated with the recipient to display another notification related to the question in the message sent to the recipient (Silberstein, Paragraphs 121-122, the follow up message can comprise similar content to the original message along with a notification that the original message has an outstanding reply (i.e., notification associated with the question). The generated follow up message is delivered to the recipient. Herscovici, Paragraph 61, the scheduling module can extract multiple openings in the various calendars involved and communicate all the openings common to all calendars to the various parties).
	For motivation, please refer to claim 1. 
	Regarding claim 23, the limitations of claim 15 have been addressed. Silberstein, Herscovici, and Ledet disclosed:
	wherein the message comprises at least one of an instant message, a voice message, a video message, and an email message (Silberstein, Paragraph 62, SMS, email, instant messenger).

Claims 7, 13, are rejected under 35 U.S.C. 103 as being unpatentable over Silberstein et al. (US 2019/0140996) in view of Herscovici et al. (US 2014/0257903), Ledet (US 10,805,409), and Beyda (US 2003/0229722)
Regarding claims 7, 13, the limitations of claims 1, 8, have been addressed. Silberstein, Herscovici, and Ledet did not explicitly disclose:
	wherein the executable instructions, when executed by the processor, further cause the data processing system to perform a function of determining, prior to determining the availability of the sender and upon determining that the response has not been received within the predetermined time, whether the sender has been offline or logged off subsequent to sending the question and before the response to the question has been received.
(Paragraph 37, a notification is sent to the sender, which indicates an action to be taken based on the instant message not having been read/opened. A determination is made whether the sender is online or no longer online (i.e., offline) in order to determine how to route the notification to the sender).
One of ordinary skill in the art would have been motivated to combine the teachings of Silberstein, Herscovici, and Ledet with Beyda because the references involve sending notifications to users about unanswered messages, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the offline information of Beyda with the teachings of Silberstein, Herscovici, and Ledet in order to allow the sender of a message to be informed of an action involving the message after the message has been sent (Beyda, Paragraph 4).
	
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663.  The examiner can normally be reached on M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.C.N/Examiner, Art Unit 2443   

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443